Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered November 15, 2004. The judgment convicted defendant, after a nonjury trial, of criminal possession of a controlled substance in the fourth degree and escape in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him after a nonjury trial of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]) and escape in the second degree (§ 205.10 [2]), defendant contends that the evidence is legally insufficient to support the conviction of criminal possession of a controlled substance in the fourth degree because, inter alia, the People failed to establish his knowledge of the aggregate weight of the controlled substance that he possessed. We reject that contention, inasmuch as such knowledge is not an element of the crime of criminal possession of a controlled substance in the fourth degree (see § 15.20 [4]; People v Davis, 244 AD2d 1003, 1004 [1997]). Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]; People v Alicea, 289 AD2d 939, 940 [2001], lv denied 98 NY2d 648 [2002]), we conclude that the evidence is legally sufficient to support the conviction of both crimes (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Furthermore, the verdict is not against the weight of the evidence (see generally id.).
We have considered defendant’s remaining contentions and conclude that they are without merit. Present — Pigott, Jr., P.J., Scudder, Kehoe, Smith and Green, JJ.